Citation Nr: 1122095	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for lumbar L4-5 fusion, degenerative joint disease with left L5-S1 dermatome neurogenic paresthesias (claimed as the upper back).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active military service from January 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.

In a November 2010 decision, the Board denied the claim of entitlement to service connection for a right knee disability and remanded for further development the claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for a low back disability.

In a February 2011 rating decision, the RO granted service connection for PTSD with major depressive disorder.  Thus, that claim is no longer before the Board.

As noted in the November 2010 decision, the RO denied the claim of entitlement to service connection for an upper back condition in a May 2008 rating decision and the Veteran did not perfect an appeal of that matter, which is separate from the low back disability currently on appeal.  The Board reiterates that the cervical claim is not in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In the remand portion of the November 2010 decision, the Board requested that the RO schedule the Veteran for a VA spine examination to ascertain the etiology of his low back disability.  The examiner was requested to provide an opinion on whether the low back disability is related to active service.  In providing this opinion, the examiner was asked to reconcile his or her findings with opinions already of record, to include the December 2006 medical opinion from T. Pitchford, M.D., and the March 2008 VA spine examiner's opinion.

Accordingly, the RO afforded the Veteran a VA examination in December 2010.  However, the report of that examination is inadequate.  Indeed, the report did not address the prior opinions of record, as specifically requested.  

The Board emphasizes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the RO should arrange for the Veteran's claims file to be reviewed by a different examiner to obtain an opinion that addresses the above points.

Additional evidence has also been received since the issuance of the March 2011 supplemental statement of the case (SSOC).  Thus, the RO should review this evidence on remand.

Lastly, the record reflects that VA has been unable to obtain private medical records identified by the Veteran.  September 2006 reports of contact reflect that the RO attempted to contact private physicians and was informed that the Veteran's medical records were unavailable.  Although the RO cited the above reports of contact in the "evidence" section of the rating decision on appeal, and in the May 2008 statement of the case, the RO did not provide the content of those reports, i.e., that the medical records are unavailable.  Thus, the RO should advise the Veteran of the inability to obtain these records, consistent with the notice requirements contained in 38 C.F.R. § 3.159(e) (2010).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should advise the Veteran of the inability to obtain the medical records addressed in the September 2006 reports of contact, consistent with the notice requirements contained in 38 C.F.R. § 3.159(e).

2.  The RO should arrange for the Veteran's claims file to be reviewed by an examiner other than the one who provided the March 2008 and December 2010 opinions, to ascertain the existence and etiology of the Veteran's low back disability.  

The examiner is requested to provide an opinion concerning the etiology of the Veteran's low back disability, to include whether it is at least as likely as not that it is related to his active service.  In providing this opinion, the examiner should reconcile his or her findings with opinions already of record, to include the December 2006 medical opinion from Dr. Pitchford and the March 2008 (and December 2010) VA spine examiner's opinion. 

If any opinion and supporting rationale cannot be provided without invoking guesses or mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's lumbar L4-5 fusion, degenerative joint disease with left L5-S1 dermatome neurogenic paresthesias.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

3.  Thereafter, the RO should readjudicate the claim, with consideration of all additional evidence added to the claims file since the issuance of the March 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

